[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Great American, here seeks damages arising out of damages to its insured's grinding machine for which it paid a loss claim and was subrogated.
The court finds the plaintiff has proven by its burden of proof that the defendant was negligent in renting the insured a defective tail lift. Hartmann v. Black  Decker Mfg. Co.,16 Conn. App. 1. As a result, the insured's newly purchased surface grinding machine was damaged to the extent of $2,750.00.
The defendants' claims of waiver of liability because of the fine print of the contract are unavailing under the circumstances. See 6 Williston Contracts (Rev. Ed.) 1763A; Rodriguez v. Gilbertis, 33 Conn. Sup. 582. If the presumption of damage caused by the bailee to bailed property applies here, it has been here over some by the plaintiff's evidence demonstrating CT Page 8024 the tail lift collapsed because the lift hinge pin was not welded in place when the lift was used to carry the grinding machine.
Accordingly, judgment may enter for the plaintiff in the sum of $2,750.
McDONALD, J.